Citation Nr: 0020261	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  98-19 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for hepatitis with 
cirrhosis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott B. Mexic, Counsel

INTRODUCTION

The veteran served on active duty from August 1969 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied entitlement to an increased 
evaluation for hepatitis with cirrhosis currently rated as 10 
percent.

The veteran testified before the undersigned at a 
videoconferencing hearing in April 2000.  That hearing was 
conducted under the authority granted by the Chairman of the 
Board.  A transcript of the hearing is on the claims folder.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appeal, to the extent legally required, 
has been obtained by the RO.

2.  The veteran's hepatitis with cirrhosis was found to be 
service connected by the RO in a rating decision dated June 
1972.

3.  The veteran's hepatitis with cirrhosis manifested 
primarily by complaints of gastrointestinal distress 
occurring 5 to 6 times per month, fatigue and loss of 
appetite.

4.  The veteran has been placed on a restrictive diet by his 
medical advisors.  There is evidence of minimal liver 
activity and his prognosis has been described as guarded.



CONCLUSION OF LAW

With resolution of doubt in the appellant's favor, the 
criteria for an evaluation of 30 percent, but no more, for 
appellant's service-connected hepatitis with cirrhosis have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.2, 4.7, 4.114, Diagnostic Code (DC) 7345 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim for an increased rating is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App 49, 
55 (1990).  That is, the Board finds that the appellant has 
presented a claim which is not implausible when the 
contentions and the evidence of record are viewed in the 
light most favorable to such claim.  Generally, an allegation 
that a service-connected disability has increased in severity 
is sufficient to establish well groundedness.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992).

Likewise, the Board is satisfied that all relevant facts have 
been properly and sufficiently developed, such that no 
further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  
The evidentiary assertions of the veteran are presumed 
credible for making this determination.  In adjudicating well 
grounded claims, the Board determines whether (1) the weight 
of the evidence supports the claim, or (2) the weight of the 
"positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against 
the claim.  The veteran prevails in either event.  However, 
if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of a 
disability, including the effects on ordinary activity.  38 
C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  

Where, as in this case, entitlement to service connection has 
been established already and an increase in the disability 
rating is at issue, the present level of disability is of 
present concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation (see 38 C.F.R. §§ 4.2, 4.41), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The most current clinical evidence of the present 
level of disability are the VA examination of October 1997, 
as supplemented by subsequent treatment notes as well as an 
undated note from the veteran's VA medical examiner provided 
to the veteran and received by the RO in May 1999.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  However, the 
Board will consider only those factors contained wholly in 
the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 
208 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  The RO has 
currently rated the appellant's hepatitis with cirrhosis 
under DC 7345. 

The RO evaluated the veteran's hepatitis with cirrhosis as 10 
percent disabling under DC 7345.  The Board agrees that this 
is the appropriate Diagnostic Code in this case.

The veteran first reported symptoms of hepatitis in late 
1971, immediately following his discharge.  He was 
hospitalized for the disorder and the disorder was 
subsequently service connected by a rating decision dated 
June 1972.  He was treated and subsequently became 
asymptomatic.

The veteran complained that his symptoms returned in a letter 
dated June 1997 and was subsequently afforded a VA medical 
examination in October 1997.  In this report it is indicated 
that the veteran does not suffer from nausea or vomiting, but 
does suffer from diarrhea one or two times per month.  This 
report includes a discussion of the September 1996 liver 
biopsy which found that the veteran suffers from, "hepatitis 
with moderate inflammatory activity, cirrhosis and iron 
stains [that] were consistent with hemosiderosis."  Based on 
this report, the veteran's disorder was increased from 0 
percent disabling to 10 percent disabling in a rating 
decision dated November 1997.

In December 1997, the veteran filed a notice of disagreement, 
arguing that he was entitled to a greater level of 
disability.  

In May 1999, the veteran provided an undated, hand written 
note from his VA medical examiner who confirmed the diagnosis 
of "chronic hepatitis with moderate inflammatory activity 
(cirrhosis)."  She went on to report that the veteran was 
treated with Interferon without any response.  In addition, 
she reported that he suffers from, "tiredness, fatigue and 
other G.I. symptoms."  It was noted that high liver enzymes 
were present.  His prognosis was described as "guarded."  
Psychiatric pathology was not described.

During the hearing conducted before a Member of the Board of 
Veteran's Appeals in April 2000, the veteran reported that 
his gastrointestinal problems had increased in frequency and 
severity and were occurring more than once per week.  The 
veteran also discussed the dietary restrictions which were 
recommended by his medical advisors (no fried food, low salt 
and no alcohol) as well as the occasional loss of appetite 
which has resulted from his disorder.

The RO, after reviewing the note from the veteran's VA 
examination, the note from the VA examiner and additional 
medical evidence, assigned the 10 percent rating that is now 
in effect.

Diagnostic Code 7345 provides that a 10 percent evaluation is 
warranted for infectious hepatitis with demonstrable liver 
damage with mild gastrointestinal disturbance.  A 30 percent 
evaluation is warranted for minimal liver damage with 
associated fatigue, anxiety, and gastrointestinal disturbance 
of lesser degree [than that required for 60 percent] and 
frequency but necessitating dietary restriction or other 
therapeutic measures.  A 60 percent evaluation is warranted 
for moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  
See 38 C.F.R. § 4.114, Diagnostic Code 7345.

Upon review of the evidence, the Board finds that the 
evidence supports a 30 percent evaluation.  The symptoms 
closely approximate the criteria for a 30 percent evaluation 
under Diagnostic Code 7345.  See 38 C.F.R. §§ 4.7 and 4.114.  
The veteran has had well documented instances of chronic 
abdominal pain and gastrointestinal disturbance reported 
repeatedly in the treatment records, which has necessitated 
lengthy ongoing treatment and diagnostic testing.  The 
veteran also complains to suffer from fatigue, loss of 
appetite, depression and weight changes.  However, only the 
fatigue has been documented by his health care providers.  
Thus a psychological factor, is shown to be associated with 
the veteran's disorder, but mental depression, a component of 
the 60 percent rating category, has not been confirmed.  The 
documentation contained in the file is consistent with the 
criteria for a 30 percent evaluation under Diagnostic Code 
7345.

However, as indicated above, the evidence, is not shown to 
meet the criteria for a 60 percent evaluation.  Although 
there is moderate liver inflammatory activity, there is no 
evidence which indicates moderate liver damage.  The 
recurrent episodes of gastrointestinal disturbance are 
embarrassing, but not disabling.  The veteran's physician 
reports fatigue, but does not indicate a diagnosis of mental 
depression.  

Therefore, for the reasons discussed above, a disability 
rating in excess of 30 percent can not be confirmed at this 
time.  


ORDER

Entitlement to an evaluation of 30 percent, but no more, for 
appellant's hepatitis with cirrhosis is granted, subject to 
the law and regulations governing the award of monetary 
benefits.


		
	MICHAEL D. LYON
	Member, Board of Veterans' Appeals

 

